 1
 2
 3                                                                       O
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   STANLEY GLEASON,                  )   Case No. CV 19-03742 DDP (JPR)
                                       )
12                    Plaintiff,       )   Order Denying Motion to
                                       )   Disqualify Magistrate Judge
13        v.                           )   Rosenbluth
                                       )
14   WARDEN, J. CASTELO, et al.,       )
                                       )   [Dkt. 43]
15                    Defendants.      )
                                       )
16
17        Presently before the court is Plaintiff Stanley Gleason’s
18   Motion to Disqualify Magistrate Judge Rosenbluth pursuant to 28
19   U.S.C. § 455.   (Dkt. 42.)     Having reviewed Platintiff’s submission,
20   the court DENIES the motion and adopts the following Order.
21        Plaintiff asserts that Magistrate Judge Rosenbluth is biased
22   against him because he is proceeding pro se.      Under Section 455, a
23   judge “shall disqualify h[er]self in any proceeding in which h[er]
24   impartiality might reasonably be questioned” and in proceedings in
25   which “[s]he has a personal bias or prejudice concerning a party,
26   or personal knowledge of disputed evidentiary facts concerning the
27   proceeding.”    28 U.S.C. § 455(a),(b)(1).    The Ninth Circuit has
28   articulated the standard for disqualification under § 455 as
     follows:
 1        The test under § 455(a) is whether a reasonable person with
          knowledge of all the facts would conclude that the judge's
 2        impartiality might reasonably be questioned. Typically, a
          judge’s partiality must be shown to be based on information
 3        from extrajudicial sources, although sometimes, albeit
          rarely, predispositions developed during the course of a
 4        trial will suffice. In the instance where the partiality
          develops during the course of the proceedings, it can be
 5        the basis of recusal only when the judge displays a
          deep-seated and unequivocal antagonism that would render
 6        fair judgment impossible.
 7
     F.J. Hanshaw Enters., Inc. v. Emerald River Dev., Inc., 244 F.3d
 8
     1128, 1144-45 (9th Cir. 2001) (internal quotations and citations
 9
     omitted).
10
          Here, Plaintiff has not established that Magistrate Judge
11
     Rosenbluth’s impartiality could reasonably be called into question.
12
     Petitioner does not allege that Magistrate Judge Rosenbluth has
13
     considered or relied upon any extrajudicial sources.   Nor has
14
     Plaintiff demonstrated that Magistrate Judge Rosenbluth harbors any
15
     “deep-seated and unequivocal antagonism” toward him.   F.J. Hanshaw
16
     Enters., 244 F.3d at 1144-45.    Instead, Plaintiff appears to
17
     suggest that Magistrate Judge Rosenbluth improperly rejected two
18
     documents for filing: Plaintiff’s “Request to Waive Court Fees” and
19
     Plaintiff’s “Motion for Entry of Default Judgment.”    As Magistrate
20
     Judge Rosenbluth explained, however, Plaintiff’s request to waive
21
     court fees was submitted in improper form and was, in any event,
22
     unnecessary, as Plaintiff had already been granted leave to proceed
23
     in forma pauperis.   (Dkt. 6.)   Indeed, Plaintiff’s motion to
24
     disqualify acknowledges that Magistrate Judge Rosenbluth granted
25
     Plaintiff’s request for leave to proceed without prepayment of
26
     filing fees.   (Dkt. 4.)   As to Plaintiff’s Motion for Entry of
27
     Default Judgment, Magistrate Judge Rosenbluth explained that the
28

                                        2
